DETAILED ACTION
Claims 1 and 3-11 are pending in this application. Claim 2 has been canceled, its subject matter having been incorporated into claim 1. Claims 6-11 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Chang on 2/25/2022.
The application has been amended as follows: 
Claim 1, line 3: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 1, line 6: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 1, line 10: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 1, line 13-14: “as an operation speed of the steering wheel increases” is changed to “[[as]] based on an operation speed of the steering wheel increasing”
Claim 7, line 3: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 7, line 7: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 7, line 10-11: “speed of when a vehicle is reversing” is changed to “speed [[of]] when a vehicle is reversing”;
Claim 7, line 14-15: “as an operation speed of the steering wheel increases” is changed to “[[as]] based on an operation speed of the steering wheel increasing”

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 7 are considered allowable for their specific recitations of “decreases/decrease the acceleration of the vehicle until the vehicle speed when the vehicle is reversing reaches the target speed based on an operation speed of the steering wheel increasing” in combination with the remaining limitations of the claim. 
The prior art used in the non-final rejection changes drive torque (i.e. acceleration) as steering angle changes and this results in a coincidental change in drive torque commensurate with a rate of steering angle change. For example, as the steering angle changes quickly the drive torque will also change quickly. However, as Applicant has submitted in their remarks (page 10 of remarks filed 12/27/2021), the steering speed may be large while the steering angle is small, e.g. while the driver steers the wheel back from one side, through the straight-ahead position, to the other side. In this case, the drive torque produced by Yoshihisa as modified by Keiichi would increase as the steering wheel was returned from one direction, until reaching the straight-ahead position, and then begin to decrease as the steering wheel was turned in the opposite direction. This fluctuation in drive torque would be unnerving to the driver who is making a rapid steering change while moving in reverse. By taking the steering rate into account, as recited in independent claims 1 and 7, the drive torque would remain suppressed while steering speed is high, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0273024 A1 and US 2017/0129481 A1, to Umetsu et al., and US 2017/0129479 A1, US 2017/0129480 A1, US 2017/0129482 A1, to Sunahara et al., both disclose a vehicle behavior control device in which driving torque is reduced according to both steering angle and steering speed. Specifically, when steering speed is greater than a threshold and steering angle is increasing, reduction of the driving torque is increased (which means deceleration is increased). However, Umetsu pertains to a forward driving situation whereas the instant application is directed to “when a vehicle is reversing” and is entirely silent on further cooperation with any braking operation (as required by the claims of the instant application). Furthermore, Examiner considers this reference to not be compatible with Yoshihisa (the primary reference used in the previously issued 103 rejection) because Yoshihisa is directed to causing the vehicle to creep backward while a driver is operating a brake pedal whereas Umetsu appears to pertain forward driving while the driver is operating an accelerator pedal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENNA M MOTT/Primary Examiner, Art Unit 3662